           Case 2:19-mj-00770-NJK Document 14 Filed 07/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Nevada State Bar No. 10944
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   702-388-6577 Phone
     Robert_OBrien@fd.org
 6
     Attorney for Daisy Delgado
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                             Case Nos. 2:19-mj-00770-NJK
10
                    Plaintiff,                             STIPULATION TO CONTINUE
11                                                         STATUS HEARING
            v.
12
     DAISY DELGADO,
13
                    Defendant.
14
15
            IT IS HEREBY STIPULATED AND AGREED, by and between United States
16
     Attorney Nicholas A. Trutanich and Special Assistant United States Attorney Rachel L. Kent,
17
     counsel for the United States of America, and Federal Public Defender Rene L. Valladares
18
     and Assistant Federal Defender Robert O’Brien, counsel for Daisy Delgado that the status
19
     hearing previously scheduled for July 14, 2020 at 1:30 p.m. be continued to a future date, in
20
     December 2020 for a status check.
21
            This Stipulation is entered into for the following reasons:
22
            1.      Ms. Delgado pled guilty to one count of Operating a Motor Vehicle while
23
     Under the Influence of Alcohol, 36 CFR § 4.23(a)(1) on December 18, 2019 and received a
24
     sentence of one year of unsupervised probation. As part of unsupervised probation, the Court
25
     ordered the following special conditions: (a) Pay a $1,000.00 Fine and $10.00 Mandatory
26
     Penalty Assessment; (b) Attend / Complete a DUI Course and Victim Impact Panel; and (c)
           Case 2:19-mj-00770-NJK Document 14 Filed 07/14/20 Page 2 of 3




 1   Refrain from entering the Lake Mead National Recreation Area for six months, commencing
 2   December 18, 2019;
 3          2.      If Ms. Delgado (a) paid the fine and (b) completed her classes within the first
 4   six months of informal probation, the Government agreed to move jointly with the defense to
 5   allow Defendant to withdraw her guilty plea to Count One. The Government would then move
 6   to amend Count One to a charge of Reckless Driving and Defendant would plead guilty to
 7   Amended Count One. The parties will jointly request that the original sentence be applied to
 8   the Reckless Driving conviction.
 9          3.      To date, Ms. Delgado has completed the required courses and paid 40% of the
10   outstanding fine.
11          4.      Given the COVID-19 epidemic and the financial struggles of the customer
12   service industry, where Ms. Delgado is employed, the Government agrees to extend the
13   deadline for Ms. Delgado to pay the fine in order to receive a joint recommendation that she
14   be allowed to withdraw her guilty plea and plead guilty to a charge of Reckless Driving.
15          5.      The parties recognize the need to limit in person hearings due to the COVID-
16   19 epidemic and rising infection rate in Nevada.
17          6.      Accordingly, the parties jointly request the Court continue the status hearing
18   until a date in December 2020, when the current term of informal probation would conclude.
19          DATE: July 14, 2020
20
21    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
22
             /s/ Robert O’Brien                            /s/ Rachel L. Kent
23    By_____________________________                By_____________________________
      ROBERT O’BRIEN                                 RACHEL L. KENT
24    Assistant Federal Public Defender              Special Assistant United States Attorney
25
26
                                                     2
           Case 2:19-mj-00770-NJK Document 14 Filed 07/14/20 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
 4                                                     Case Nos. 2:19-mj-00770-NJK
                   Plaintiff,
 5                                                     [PROPOSED] ORDER
            v.
 6
     DAISY DELGADO,
 7
                   Defendant.
 8
 9
10                                            ORDER

11          Based on the pending Stipulation of counsel, IT IS ORDERED that the status hearing

12                                                                        December 3, 2020,
     scheduled for July 14, 2020 at 1:30 p.m. be vacated and continued to ____________ at the

13   at 1:30
     hour    p.m. __.m; or to a time and date convenient to the court.
          of ___:___

14         DATED:  July____
            DATED this  14, 2020.
                            day of July, 2020.

15
16                                               UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                   3
